Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 14-20 are pending. 
Election/Restrictions
Applicant’s election with traverse of  Group I , Claims 1-15 and the species  formed in option 6 of the restriction, e.g. 12 of claim 14 , 
    PNG
    media_image1.png
    104
    303
    media_image1.png
    Greyscale
in the reply filed on 7/23/2021 is acknowledged.
Even though the election was elected with traverse , no arguments have been presented. 

The Restriction is made FINAL. 
Priority

This application is a 371 of PCT/US2018/054274 filed 10/4/2018 and claims priority to provisional US 62/569,884 filed 10/9/2017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 5, 6  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US 20120122842  to Curtin et al. 
The reference teaches compounds of the formula Ic, 
    PNG
    media_image2.png
    119
    313
    media_image2.png
    Greyscale
wherein R2 is a 
And includes compound 
    PNG
    media_image3.png
    320
    891
    media_image3.png
    Greyscale


It reads on applicant’s compounds when R1 is a heterocycle and R2 is an alkyl. 
See para [1691] [1693].
Compound 3900, 4791.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0122842 to Michael Curtin et al. 
Applicant’s claims are drawn to compounds of the formula 

    PNG
    media_image4.png
    149
    329
    media_image4.png
    Greyscale
A is a CH or N and all A’s are not N. 
M is a O or a S. 
N is 0 or 1, p is 1,2,3. R1 can be a heterocyclo. L and W are both C=O-NH  linked either way. 

Scope and Content of Prior Art and the claims MPEP 2141.02 
The prior art Curtin et al discloses several compounds.  Many of them with oxetanyl. Such as
given below.

    PNG
    media_image3.png
    320
    891
    media_image3.png
    Greyscale

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The reference Curtin et al teaches several formulae wherein the amide linkages are linked directly to the phenyl ring ( which in the prior art can include hetero rings).
The compounds are very similar and a person of skill in the art would be motivated to make additional compounds with a pyridyl or piperizine in the middle as the formulae in the prior art teaches various options, including heterocycle groups. 
The motivation to modify does not have to be the same as applicants. Additional similar compounds including in the scope of the prior art formula.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,995,085. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 
    PNG
    media_image5.png
    211
    320
    media_image5.png
    Greyscale
wherein R1 is a phenyl substituted by NHC=O, and R2 is an alkyl, and M is an O or S and would therefore read on applicant’s compounds. 

Conclusion
Claims 1-3, 5, 6, 14, 15 are rejected. 
Claims 4, 7-13 are objected to as dependent from a rejected claim.
Claims 17-20 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



August 9, 2021.